Opinion by
Clark, J.
§ 117. Exemplary damages. In cases of trespass or tort, accompanied by malice, fraud, oppression or negligence so gross as to raise a presumption of malice, or done wantonly, or with intent to vex, hai-ass or. injure the plaintiff, upon proper allegation and proof, the plaintiff is entitled to recover vindictive or punitory damages sustained by the wrong or injury. [Smith v. Sherwood, 2 Tex. 460; Bradshaw v. Buchanan, 50 Tex. 492; Sedgw. on Dam. p. 35.] All of these ingredients need not concur in order to entitle the plaintiff to recover this character of damages, but if either of these elements mingle in the act complained of, the law, instead of adhering to the system, or even the language, of compensation, permits the jury to blend together the interests of society and of the aggrieved individual, and to give damages not only to recompense the sufferer, but to punish the offender. [Sedgw. on Dam. p. 35, 6th ed.]
[Reversed and remanded.